Citation Nr: 0126833	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation pursuant 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left femur.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from July 1975 to 
July 1978, and active naval service from June 1980 to 
February 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left femur.  In August 2001, 
the veteran testified at a Board hearing at the RO.


REMAND

The veteran is seeking entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of a fracture of the left 
femur.  He essentially contends that he did not receive the 
proper care from staff at the Houston VA Medical Center (MC) 
for a July 1999 fracture of his left femur.  Specifically, he 
claims that that he was fitted with an immobilizer following 
the fracture and that such immobilizer was not properly 
adjusted, causing a permanent misalignment of the bone.  (See 
Veteran's statement of June 2000.)  He claims that this 
additional disability has affected his quality of life, both 
physically and mentally.  

In pertinent part, 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if it was not the result 
of the veteran's willful misconduct and (1) the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA, and the proximate cause of the disability 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  

In this case, the medical evidence shows that in July 1999, 
the veteran was admitted reportedly for treatment of a spiral 
fracture of the left femur.  In early August 1999, he was 
fitted with a left knee immobilizer which was to be in place 
for a minimum of six weeks.  In late August 1999, it was 
noted that recent X-ray examination had revealed that the 
bone was healing in a malaligned fashion.  Consideration was 
given to an open reduction and internal fixation; however, it 
was felt that the risks of such surgery outweighed the 
benefits.  The attending orthopedic surgeon discussed the 
matter with the veteran and it was agreed that surgery would 
not be performed.  (See September 21, 1999 VA treatment 
note.)

On the basis of the current record, the Board finds that the 
change in law brought about by the Veterans Claims Assistance 
Act of 2000 (VCAA) requires a remand of this claim for 
compliance with its new notice and duty to assist provisions.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
Specifically, VCAA provides that in the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1).  Here, the issue of whether the 
veteran has additional disability which is proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an unforeseen event, has not yet been addressed by any 
medical professional.  Also, VCAA provides that VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C. § 5103A (West Supp. 2001); see also 66 
Fed. Reg. 45,620-630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)).  

In June 2000, the veteran stated that several VA X-ray and 
orthopedic reports from the Houston VAMC had not yet been 
associated with his claims folder.  The Board notes that the 
RO has obtained a substantial number of treatment records 
from the Houston VAMC; however, the records associated with 
the claims folder do not include any pertinent records prior 
to August 3, 1999.  Specifically, the records of treatment 
following the veteran's July 1999 hospital admission for a 
left femur fracture are not of record, nor does the record 
contain any report of X-ray examination of the left femur.  
Therefore, it appears that there may be additional medical 
records available pertinent to the issue on appeal.  As VA is 
required to obtain all relevant records, the Board believes 
that a remand of this matter is necessary to ensure that all 
available VA treatment records are obtained and associated 
with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In view of the foregoing, the matter is remanded for the 
following actions:  

1.  The RO should ensure that all 
available records pertaining to treatment 
of the veteran's left femur fracture at 
the Houston VAMC from July 1999 to the 
present are obtained and associated with 
the claims folder.  The RO should clearly 
document all efforts undertaken to obtain 
these records.  If for any reason 
additional records are found to be 
unavailable, such should be noted and 
explained in the claims folder.

2.  The veteran should then be afforded 
VA medical examination, and the claims 
folder must be made available to the 
examining physician for review in 
conjunction with the examination of the 
veteran.  The examining physician should 
be requested to provide a medical opinion 
as to the following:  (1) Is it as least 
as likely as not that the veteran 
sustained any additional disability as a 
result of VA treatment of his left femur 
fracture?  (2) Is it as least as likely 
as not that such VA treatment for the 
veteran's left femur fracture involved 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment?  (3) 
Did such VA treatment of the veteran's 
left femur fracture involve an event 
which was not reasonably foreseeable 
medically?  An explanation supporting the 
opinion presented should be provided for 
the record.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include all notification and 
development action required by VCAA.  If 
any development requested above has not 
been completed, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151 for residuals of 
a left femur fracture.  In that regard, 
it is noted that the veteran filed his 
claim for this benefit in September 1999; 
consequently, only the new provisions of 
38 U.S.C.A. § 1151 should be considered. 

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


 



